Citation Nr: 0732512	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-36 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from June 1984 to November 
1989. 

Procedural history

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

In the July 2006 rating decision which forms the basis for 
this appeal, service connection was denied for tinnitus and 
right ear hearing loss.

The veteran was scheduled for a videoconference hearing on 
August 2, 2007 before the undersigned Veterans Law Judge.  
The veteran failed to report for the hearing.  His 
representative indicated that he was simply unable to attend.  
As was indicated on the record, in so doing the veteran 
effectively withdrew his hearing request.  
The veteran's representative presented oral argument before 
the undersigned Veterans Law Judge, a transcript of which has 
been associated with the veteran's claims file. 

Issue not on appeal

In the November 2004 rating decision, service connection was 
granted for left ear hearing loss and a noncompensable (zero 
percent) disability rating was assigned effective March 10, 
2006.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The veteran has been diagnosed with tinnitus.

2.  The veteran was exposed to hazardous noise during 
service.

3.  The competent medical evidence indicates that the 
veteran's tinnitus is not related to the in-service noise 
exposure or any other incident of the veteran's military 
service.

4.  The veteran has been diagnosed with right ear hearing 
loss.

5.  The competent medical evidence indicates that the 
veteran's right ear hearing loss is not related to the in-
service noise exposure or to any other incident of the 
veteran's military service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2007).

2.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for tinnitus and 
right ear hearing loss.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.
The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims for service connection 
for tinnitus and right ear hearing loss in letters sent in 
March 2006, which were specifically intended to address the 
requirements of the VCAA.  The March 17, 2006 VCAA letter 
informed the veteran of the evidence necessary to establish 
service connection.  Accordingly, the veteran was informed of 
the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claims of service connection for tinnitus and right ear 
hearing loss.

As for the evidence to be provided by the veteran, in the 
March 17, 2006 letter the RO asked the veteran to identify 
and send relevant medical evidence.  The RO provided the 
veteran with VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

Moreover, in the March 17, 2006 VCAA letter, the veteran was 
informed that VA would provide a medical examination.  [A VA 
examination was conducted in June 2006.]

In the March 17, 2006 VCAA letter, the veteran was advised 
that VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the March 17, 2006 VCAA letter, the RO specifically told 
the veteran to submit any evidence in his possession that 
pertains to his claims.  This request is open ended.  That 
VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims for service connection for tinnitus and right ear 
hearing loss were initially adjudicated by the RO in July 
2006, after the March 2006 VCAA letters.  Therefore, the 
timing of the VCAA notice which was given with regard to the 
four elements of 38 U.S.C.A. § 5103 is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3), connection between the veteran's service and the 
disability, is in dispute, and that matter was addressed by 
the March 17, 2006 VCAA letter described above.  Moreover, 
the RO specifically addressed elements (4) and (5) in both 
March 2006 letters.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.    See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his service connection claims, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating them.  The evidence of record includes the 
veteran's service medical records, VA treatment records, and 
reports of June 2006 VA examinations, which will be described 
below.  The Board finds that all relevant evidence necessary 
for an equitable resolution of these issues has been 
identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative who presented oral argument before the 
undersigned Veterans Law Judge.  As noted in the Introduction 
section of this decision, he failed to report for his 
videoconference hearing before the undersigned Veterans Law 
Judge.  His representative had presented argument on his 
behalf.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for tinnitus.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. § 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence demonstrates that the veteran 
currently has tinnitus.  The June 2006 VA audiological 
examiner diagnosed tinnitus.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.  

With respect to in-service disease, the veteran's service 
medical records do not reflect a diagnosis of tinnitus.  

Turning to in-service incurrence of injury, the veteran has 
asserted that he was exposed to loud noises from weapons 
during basic training and machinery during his job assignment 
as a light wheel vehicle mechanic.  The Board accepts that he 
may have been exposed to acoustic trauma.  In-service 
incurrence of injury, that is to say hazardous noise 
exposure, has been shown, and Hickson element (2) is 
therefore satisfied. 

Moving to the element (3), medical nexus, there is of record 
only one competent nexus opinion, the report of the June 2006 
VA audiological examination.  That opinion was not favorable 
to the veteran's claim.  The June 2006 VA examiner stated 
that it is not likely that the veteran's current tinnitus in 
either ear was caused or aggravated by noise exposure while 
in the military.

The only other evidence which purports to relate the 
veteran's tinnitus to events in service comes from the 
statements of the veteran himself and his representative.  
Specifically, the veteran's representative has argued that 
since the June 2006 VA examiner opined that the left ear 
hearing loss was related to in-service noise exposure, that 
examiner should have opined that the tinnitus was also 
related to in-service noise exposure.  However, it is now 
well established that laypersons, such as the veteran and his 
representative, without medical training are not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, the 
veteran's representative cannot substitute his opinion for 
the opinion of a medical professional.

A review of the June 2006 examination report moreover, shows 
that the veteran reported that his tinnitus had its onset 
approximately 10 years earlier (i.e., in approximately 1996, 
or seven years after the veteran left military service in 
1989). 
The examiner thus provided a basis for his conclusion that 
there was no connection between noise exposure in the 
military and the onset of tinnitus some years later.  

In short, element (3) medical nexus can not be met by 
continuity of symptomatology.

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between in-service incurrence of 
noise exposure, and the current tinnitus.  Hickson element 
(3) is not met, and the veteran's claim fails on that basis.

The Board additionally observes that the veteran has had 
ample opportunity to submit competent medical evidence in 
support of his claim.  Although the veteran and his 
representative have perceived the opinion of the June 2006 VA 
examiner as being inconsistent in that the examiner related 
the left ear hearing loss to in-service exposure but not the 
tinnitus, they have not submitted any competent medical 
evidence showing that his tinnitus is related to in-service 
noise exposure.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

For reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  The claim is therefore denied.


2.  Entitlement to service connection for right ear hearing 
loss.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.  
There are also certain regulations specifically pertaining to 
service connection for hearing loss.

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).



Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
right ear hearing loss as defined by VA.  The report of the 
June 2006 VA audiological examination shows that the puretone 
threshold at 500 Hertz is 45 decibels and that three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 
decibels or greater.  See 38 C.F.R. § 3.385 (2007).  The 
Board finds that element (1) is satisfied.

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

Concerning in-service disease, a review of service medical 
records reveals no evidence of hearing loss disability as 
defined by VA in the right ear.  In particular, audiograms on 
entrance in May 1984, from October 1985 to January 1989, and 
on separation in September 1989 indicate that the veteran's 
hearing in the right ear was within normal limits at the 
relevant frequencies.  See Hensley, 5 Vet. App. at 157 [the 
threshold for normal hearing is from 0 to 20 decibels].  
Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-
year presumptive period after separation from service.  
Hearing loss was initially diagnosed in 2006, over 16 years 
after service.  Accordingly, Hickson element (2) is not met 
with respect to disease.

As noted above, the Board accepts that the veteran may have 
been exposed to acoustic trauma.  In-service incurrence of 
injury, that is to say hazardous noise exposure, has been 
shown to be sufficient to satisfy Hickson element (2).

Moving to crucial element (3), medical nexus, there is of 
record only one competent nexus opinion, the report of the 
June 2006 VA audiological examiner.  The June 2006 VA 
examiner stated that it is not likely that the veteran's 
current right ear hearing loss was caused or aggravated by 
noise exposure while in the military. 

The only other evidence which purports to relate the 
veteran's right ear hearing loss to events in service comes 
from the statements of the veteran himself and his 
representative.  In particular, the representative argues in 
a June 2007 statement that it was arbitrary and capricious 
not to grant service connection for right ear hearing loss 
when the veteran had the same noise exposure to both ears and 
when the results of the audiograms from the enlistment and 
separation examinations were relatively the same in both 
ears.  However, the examiner evidently based his opinion on 
the fact that the veteran had a hearing loss disability as 
defined by VA in his left ear at separation, whereas hearing 
in the right ear was within normal limits at the relevant 
frequencies throughout.  Thus, the opinion was supported by 
clinical evidence   
showing that the veteran's left ear hearing had degraded top 
the point of disability under VA standards, but that the 
right ear showed no such disability.

The veteran and his representative are not qualified to 
render competent medical opinion on matter such as etiology 
of the right ear hearing loss.  See Espiritu, supra; see also 
38 C.F.R. § 3.159 (a)(1).  The veteran has been accorded 
ample opportunity to submit a competent medical opinion in 
support of this claim, as well as the tinnitus claim.  He had 
not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits]. 

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current right 
ear hearing loss.  Hickson element (3) is not met, and the 
veteran's claim fails on that basis.

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
right ear hearing loss.  The claim is therefore denied.







ORDER

Service connection for tinnitus is denied.

Service connection for right ear hearing loss is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


